PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Patent No. 10,715,837
Issued: 14 July 2020

Application of Gardner, James, A.
Application No. 14/657,426
Filed: 13 Mar 2015
For: DETERMINATION OF A SERVICE OFFICE OF A MEDIA CONTENT DISTRIBUTION SYSTEM TO RECORD A MEDIA CONTENT ITEM WITH A NETWORK RECORDER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705(b)” filed September 14, 2020 requesting that the Office adjust the PTA from 119 days to 154 days. The Office has re-determined the PTA to be 154 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

Relevant Procedural History

On July 14, 2020, the above-identified application matured into U.S. Patent No.10,715,837 with a revised patent term adjustment of 119 days. On September 14, 2020, patentee timely filed the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705(b)” seeking an adjustment of the determination to 154 days. 
 
Applicant disputes the reduction of thirty-five (35) days attributed to patentee for the submission of a Miscellaneous Incoming Letter filed June 10, 2020, after the Notice of Allowance was mailed on March 11, 2020. 

The reduction of thirty-five (35) days pursuant to 37 C.F.R. § 1.704(c)(10) is at issue.  
	
A review of the patent term calculation reveals that the reduction in the amount of 35 days was based on the filing after allowance of a “RESPONSE TO REASONS FOR ALLOWANCE”.


It is concluded therefore that the patent term adjustment should not have been reduced by 35 days.  Accordingly, no reduction is warranted. The reduction in the amount of 35 days for applicant delay is being removed. 

In view of the periods of Applicant Delay detailed above, the total Applicant Delay for this patent should be calculated as 0 days and the patent term adjustment indicated on the patent should have been 154 (154 A delay days plus 0 B delay days minus 0 applicant delay days) days.   

This matter is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  See 35 U.S.C. § 254 and 37 CFR § 1.322.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred fifty-four (154) days. 

Telephone inquiries specific to this decision should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation